DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9th, 2021 was filed after the mailing date of the Non-Final Office Action on December 9th, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed March 9th, 2021 has been entered. Claims 1-20 remain pending in the application. The Examiner acknowledges the Applicant’s amendments to claims 1-20 in an effort to overcome the rejections previously set forth in the Non-Final Office Action mailed December 9th, 2020.  The Applicant’s amendments to the Claims have overcome each and every previous 35 U.S.C. § 112(b), 35 U.S.C. § 102(a)(2), and 35 U.S.C. § 103 rejection.
Response to Arguments
Applicant’s remarks/arguments on Page 7 filed March 9th, 2021, with respect to “Interview Summary” have been fully considered and are accepted.
Applicant’s remarks/arguments on Page 7 filed March 9th, 2021, with respect to “Claim Interpretation Under 35 U.S.C. § 112(f)” are acknowledged.  The claim interpretation under 35 U.S.C. § 112(f) has been expanded to include the means-plus-function language in claim 2, resulting from the amendment to the claim.
th, 2021, with respect to “Claim Rejection Under 35 U.S.C. § 112” have been fully considered and are persuasive.  The previous rejection regarding 35 U.S.C. § 112(b) has been withdrawn.
Applicant’s remarks/arguments on Pages 7-9 filed March 9th, 2021, with respect to “Claim Rejection Under 35 U.S.C. § 102(a)(2)” have been fully considered and are persuasive.  The previous rejections regarding 35 U.S.C. § 102(a)(2) have been withdrawn.
Applicant’s remarks/arguments on Pages 9-10 filed March 9th, 2021, with respect to “Claim Rejection Under 35 U.S.C. § 103” have been fully considered and are persuasive.  The previous rejections regarding 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration, new grounds of rejection that do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument is made in view of the amendments to claims 1-20.
Claim Interpretation


Claims 19 and 20 recite a computer-readable storage medium.  While the claim language does not exclude non-tangible storage, such as signals, an explicit definition of a computer-readable storage medium is disclosed in the specification in paragraph [0059], lines 10-12: “It should be understood, however, that computer-readable storage media and data storage media do not include connections, carrier waves, signals, or other transitory media, but are instead directed to non-transitory, tangible storage media.”  Therefore, a computer-readable storage medium is interpreted as a non-transitory storage medium.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) are located in claims 1-6. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretation of the structure is as follows:
The means for completing the functions recited in claims 1-6 is interpreted as referring to paragraph [0060], which discloses the use of a processor, integrated circuit, circuitry, PLC, or other circuits or logic elements to carry out the execution of instructions.  
The functions are assumed to be supported by interfaces associated with said circuits or logic elements, as shown in Fig. 1 and as disclosed in paragraphs [0029] and [0030] regarding data inputs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493; hereinafter Martin) in view of Gallery et al. (US 5,941,614; hereinafter Gallery).
Regarding claim 1, Martin discloses:
 A device for operating a vehicle in an … control brake mode, (para. [0019]: A mountain-driving mode is entered by a user pressing a button, activating a mode of automatically controlling brake torque.) the device comprising:
means for determining a current acceleration of the vehicle; (Martin: para. [0023]; Fig. 1, element 16 (Sensors): A non-limited plurality of sensors is indicated as sending information to the control system 14.  Para. [0039], lines 1-4: vehicle speed is measured, and it is clear that it is measured by the plurality of sensors. Para. [0042], lines 1-4: Since acceleration is determined in addition to or in place of vehicle speed, it is clear that the plurality of sensors also measures acceleration.) and 
means for adjusting torque to an electric motor in response to the determined current acceleration, (para. [0042]; Fig. 1: element 14 (Control System); para. [0013]; para. [0023]; and Fig. 3: A control system executes a method for adjusting motor torque in response to a determined acceleration rate or range.) wherein the torque is increased or decreased in relation to predetermined acceleration thresholds. (para. [0042]; and para. [0018]: An acceleration parameter is set up as a range of thresholds, and when the vehicle exceeds the thresholds, the torque of an electric motor is increased or decreased.)
Martin does not disclose:
… an off-road control brake mode, …
Gallery, in the same field of endeavor, discloses:
A device for operating a vehicle in an off-road control brake mode, … (col. 1, lines 3-6; col. 2, lines 26-27, 35-41, and 56-57; and Fig. 1: element 22 (electronic control unit): The ECU controls hydraulic braking when entering into an off-road mode for traveling downhill through a user pressing a switch.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for operating a vehicle in an … control brake mode, the means for determining a current acceleration of the vehicle, and the means for adjusting torque to an electric motor in response to the determined current acceleration, wherein the torque is increased or decreased in relation to predetermined acceleration thresholds of Martin with the off-road control brake mode of Gallery for the benefit of mitigation of uncontrolled vehicle speed through controlled braking when driving on surfaces with poor traction that occur in off-road environments.  (Gallery: col. 1, lines 3-15 and 19-23: On steep and/or muddy slopes encountered when driving off-road, braking must be controlled before traction is lost in order to prevent uncontrollable vehicle speed.)
Regarding claim 2, Martin in view of Gallery discloses:
The device of claim 1, further comprising: 
means for determining a current speed of the vehicle; (Martin: para. [0023]; Fig. 1, element 16 (Sensors): A non-limited plurality of sensors is indicated as sending information to the control system 14.  Para. [0039], lines 1-4: vehicle speed is measured, and it is clear that it is measured by the plurality of sensors.) and 
means for adjusting torque to the electric motor further in response to the determined current speed, wherein the torque is further increased or decreased in relation to predetermined speed thresholds.  (Martin: para. [0018]; and para. [0042]: Based upon a predetermined vehicle speed range, regenerative braking torque is applied or removed, where “the regenerative braking torque corresponds to a negative torque that is applied by the electric motor on the vehicle wheels via the vehicle driveline”. Para. [0042]: A desired acceleration range may be determined and utilized “in addition to” a desired vehicle speed range, and a method is described for controlling vehicle speed through torque adjustment while also maintaining a desired acceleration rate.  This is equivalent to further applying torque increase or decrease in relation to predetermined speed thresholds while also controlling torque in relation to acceleration thresholds.) 
Regarding claim 7, Martin in view of Gallery discloses:
 An apparatus for operating a vehicle in an off-road control brake mode, the apparatus comprising:
a memory; (Martin: Fig. 2: elements 110, 112, and 114 (memories); and para. [0036]-[0037]) and
a processor in communication with the memory, (Martin: Fig. 1: element 12 (controller) and Fig. 2: element 106 (microprocessor) in conjunction with Fig. 2: elements 110, 112, and 114 (memories); and para. [0036]-[0037]) the processor configured to:
 As for the remaining limitations of claim 7, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding claim 13, Martin in view of Gallery discloses:
A method of controlling a vehicle in an off-road control brake mode, (Martin: [0013], lines 1-3; and Fig. 3) the method comprising:
As for the remaining limitations of claim 13, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding claim 19, Martin in view of Gallery discloses:
A computer-readable storage medium storing instructions that, when executed by at least one processor of a computing device, (Martin: Fig. 2: elements 110, 112, and 114 (memories); and para. [0036]-[0037] in conjunction with Fig. 1: element 12 (controller) and Fig. 2: element 106 (microprocessor)) cause the at least one processor to:
As for the remaining limitations of claim 19, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
 Regarding claims 8 and 14, the claim recite analogous limitations to claim 2 above, and are therefore rejected on the same premise.
Claims 3-6, 9-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Gallery, as applied to claims 1-2, 7-8, 13-14, and 19, and still further in view of Books et al. (US 2020/0010065; hereinafter Books, already of record).
Regarding claim 3, Martin in view of Gallery discloses:
The device of claim 1, wherein the off-road control brake mode is a user selectable driving mode, (Martin: para. [0019]: A mountain-driving mode is entered by a user pressing a button, activating a mode of automatically controlling brake torque.) (Gallery: col. 1, lines 3-6; col. 2, lines 26-27, 35-41, and 56-57; and Fig. 1: element 22 (electronic control unit): The ECU controls hydraulic braking when entering into an off-road mode for traveling downhill through a user pressing a switch.) further comprising:
 means for receiving an indication to operate the vehicle in the off-road control brake mode; (Martin: [0019], [0023]: element 58 (button); Fig. 1: Element 12 (controller) receives input from element 58 (button).) (Gallery: col. 2, lines 56-57) and 
means for controlling, in response to the indication and the determined current acceleration, the electric motor of the vehicle to output … or reverse torque to maintain the current acceleration of the vehicle between a first threshold acceleration and a second threshold acceleration, wherein the second threshold acceleration is higher than the first threshold acceleration.  (Martin: para. [0042]; para. [0018]; and Fig. 1: element 50 (electric motor): A range with minimum (first) and maximum (second, higher than the first) thresholds are set for controlling engine torque braking, where such engine torque braking is considered negative (or reverse) braking and is increased if the second threshold of speed (or acceleration) is crossed.)
The same motivation as described in claim 1 above for combining Martin with Gallery applies to claim 3.
Martin in view of Gallery does not disclose:
output forward torque …
Books, in the same field of endeavor, teaches:
… output forward torque (para. [0041], lines 6-18: Upon release of a brake pedal, the motor speed governor ramps up vehicle speed (i.e. increases output torque) to bring vehicle speed above a lower limit of a threshold.) … to maintain the … the vehicle between a first threshold … and a second threshold …, wherein the second threshold … is higher than the first threshold … (para. [0039], lines 4-7; para. [0040], lines 1-12; and para. [0041], lines 6-18:  The vehicle is maintained between a first and a second threshold speed.  In paragraph [0040], lines 1-7, the second threshold speed is higher than the first threshold speed.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-road control brake mode is a user selectable driving mode, the means for receiving an indication to operate the vehicle in the off-road control brake mode, and the means for controlling, in response to the indication and the determined current acceleration, the electric motor of the vehicle to output … reverse torque to maintain the current acceleration of the vehicle between a first threshold acceleration and a second threshold acceleration, wherein the second threshold acceleration is higher than the first threshold acceleration of Martin in view of Gallery with the output forward torque of Books for the benefit of increasing low speed maneuvering precision for electric vehicles upon releasing a brake pedal by performing automatic forward movement to bring the vehicle above a minimum speed threshold, since driving scenarios (e.g. off-road driving) may involve low speed maneuvering.  (Books: para. [0005]; and para. [0041], lines 6-18.  Para. [0004], lines 12-14: It is desirable to have precise control over driveline torque during low speed maneuvering.)
Regarding claim 4, Martin, in view of Gallery, further in view of Books discloses:
The device of claim 3, further comprising:
means for controlling, responsive to determining that the current acceleration of the vehicle is above the second threshold acceleration, the electric motor of the vehicle to output reverse torque to limit the current acceleration of the vehicle below the second threshold acceleration.  (Martin: para. [0042]; para. [0014]; para. [0018]; and Fig. 1: element 50 (electric motor): A range with minimum (first) and maximum (second, higher than the first) thresholds are set for controlling engine torque braking, where such engine torque braking is considered negative (or reverse) braking and is increased if the second threshold of speed (or acceleration) is crossed.)
Regarding claim 5, Martin, in view of Gallery, further in view of Books discloses:
The device of claim 4, further comprising: means for automatically applying a wheel brake to limit the current acceleration of the vehicle (Gallery: col. 1, lines 58-65; col. 4, lines 10-19; and col. 2, lines 35-41: Hydraulic/mechanical brakes are applied to limit the acceleration of the vehicle below a threshold in consideration of maintaining a vehicle speed range.) below the second threshold acceleration (Martin: para. [0042], lines 1-4 and 15-17: Excess acceleration is limited to within an acceleration range, having an upper limit value (i.e. the second threshold acceleration).)
The same motivation as described in claim 1 above for combining Martin with Gallery applies to claim 5, with the additional rationale that hydraulic/mechanical braking is the specific method used by Gallery for facilitating control in a braking scenario (e.g. off-road braking).
 Regarding claim 6, Martin, in view of Gallery, further in view of Books discloses:
The device of claim 4, further comprising: 
means for automatically causing a reduction of output torque of an internal combustion engine of the vehicle to limit the current acceleration of the vehicle below the second threshold acceleration.  (Martin: para. [0042]; para. [0014]; para. [0018], and Fig. 2: element 10 (engine/internal combustion engine): The system includes an internal combustion engine which contributes to torque reduction along with the electric motor for limiting vehicle speed to within an acceleration threshold, 
Regarding claims 9 and 15, the claims recite analogous limitations to claim 3 above, and are therefore rejected on the same premise.
Regarding claims 10 and 16, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premise.
Regarding claims 11 and 17, the claims recite analogous limitations to claim 5 above, and are therefore rejected on the same premise.
 Regarding claims 12 and 18, the claims recite analogous limitations to claim 6 above, and are therefore rejected on the same premise.
Regarding claim 20, the claim recites analogous limitations to claims 2 and 3 above, and is therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This prior art includes:
Kang et al. (US 2019/0223226) teaches the detection of vehicle acceleration and speed using sensors and other devices as well as considering both acceleration and vehicle speed thresholds in determining the amount of braking torque to apply for anticipation and mitigation of undesirable movement (“power hop”) during wheel slip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/17/2021